UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 November 4, 2015 Date of Report (Date of earliest event reported) BOVIE MEDICAL CORPORATION (Exact name of registrant as specified in its Charter) Delaware 11-2644611 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4 Manhattanville Road, Suite 106 Purchase, New York 10577 (Address of principal executive offices) (Zip Code) (914) 468-4009 Registrant's telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On November 4, 2015, Bovie Medical Corporation issued a press release reporting on its results of operations for the third quarter ended September 30, 2015. Attached is a copy of the press release reporting such results of operations for the third quarter ended September 30, 2015.Such information, including the Exhibit 99.1 attached hereto, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits (d) Exhibit No. Description Press release dated November 4, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 5, 2015 BOVIE MEDICAL CORPORATION By:/s/ Robert L. Gershon Robert L. Gershon Chief Executive Officer
